Citation Nr: 1130302	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease, L5-S1 with spondylosis and scoliosis from October 12, 2001 through April 18, 2004.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, L5-S1 with spondylosis and scoliosis from April 19, 2004.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to October 1987.  His awards and decorations include the Bronze Star Medal with "V" device, a Purple Heart, and a Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for tinnitus; and granted service connection for PTSD and assigned a 10 percent rating effective April 19, 2004.  In a subsequent October 2004 rating decision, the RO granted a 30 percent rating for PTSD, effective April 19, 2004.  In a December 2005 rating decision, the RO found that there was clear and unmistakable error in the initial October 2004 rating decision with regard to the effective date assigned for the grant of service connection for PTSD and changed the effective date to July 22, 2004, the date the Veteran's claim for that benefit was received by the RO.  

In May 2011, subsequent to issuance of a statement of the case in December 2005, the Veteran's representative submitted additional evidence pertaining to the issue of entitlement to service connection for tinnitus.  The representative included a waiver of RO review of this evidence as required by 38 C.F.R. § 20.1304 in order for the Board to consider it in the first instance.  

Additionally, in an October 18, 2004 rating decision, the RO also denied a compensable rating for bilateral hearing loss.  In his January 2006 substantive appeal, the Veteran asserted that he had expressed disagreement with this determination in a November 2004 statement.  Since the January 2006 substantive appeal was received more than one year after notice of the October 2004 rating decision, it is not timely.  With regard to whether the Veteran's November 2004 statement may be construed as a timely notice of disagreement on the matter has not been addressed by the RO, and is referred to the RO for appropriate action.  

The issues of entitlement to service connection for tinnitus, including secondary to PTSD, entitlement to a rating in excess of 10 percent for degenerative disc disease, L5-S1 with spondylosis and scoliosis from October 12, 2001 through April 18, 2004, entitlement to a rating in excess of 20 percent for degenerative disc disease, L5-S1 with spondylosis and scoliosis from April 19, 2004, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

1.  From July 22, 2004 through May 15, 2005, the Veteran's PTSD was manifested by depression, chronic sleep impairment, and mild memory loss, productive of occupational and social impairment comparable to no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From May 16, 2005, the Veteran's PTSD has been manifested by depression, sleep impairment, nightmares, hypervigilance, intrusive thoughts, impaired impulse control, and difficulty establishing and maintaining effective work and social relationships, productive of occupational and social impairment comparable to no worse than reduced reliability and productivity.  



CONCLUSIONS OF LAW

1.  From July 22, 2004 through May 15, 2005, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.  From May 16, 2005, the criteria for a staged initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an August 2004 letter, prior to the rating on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claims for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was not advised of how disability ratings and effective dates are assigned.  However, this defect is not shown to be prejudicial to the Veteran; hence, the Board finds that it is harmless.  

The Veteran's appeal of the initial rating assigned for PTSD is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2010); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).

The December 2005 statement of the case, under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve a higher rating for the service-connected disability at issue.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records and private treatment reports, September 2004 and May 2005 VA examination reports, lay statements, and the Veteran's statements.  

The September 2004 and May 2005 VA PTSD examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disability were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Hence, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) 

Throughout his appeal, the Veteran's PTSD has been rated 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  ).  A GAF score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

Words such as "mild", "slight", "moderate" and "serious" are not defined in VA's Schedule for Rating Disabilities [or in the DSM-IV].  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2010).  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  See 38 C.F.R. §§ 4.2, 4.6 (2010).  

After reviewing the evidence of record, the Board finds that the Veteran's disability picture comports with the criteria for an initial 50 percent rating, but no higher, effective the date of his second VA examination, i.e., May 16, 2005.  Hence, an initial rating of 50 percent may be awarded from that date.  
Upon VA examination in September 2004, the Veteran reported sleep disturbance, depression, intrusive thoughts, and a detachment of emotions.  Diagnostic testing performed in September 2004 revealed PTSD and depressive symptoms in the moderate range and his GAF was reported to be 65.  He was married to his second wife and his marriage was described as stable and good.  He remained active at the American Legion post, played golf and attended church.  Consequently, the Board concludes that the evidence does not support a finding of impairment consistent with the criteria required for a 50 percent rating.  For example, he did not exhibit circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Hence, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's PTSD from April 19, 2004 through May 15, 2005.  

However, upon VA examination on May 16, 2005, the Veteran reported increased symptoms, including increased depression and social withdrawal.  Diagnostic testing performed in May 2005 revealed PTSD and depressive symptoms in the moderate to extremely severe range (on the depressive inventory) and his GAF was reported to be 55.  He also continued to experience intrusive memories, persistent arousal, chronic sleep disturbance, irritability, low concentration, and hypervigilance.  Based on this increased symptomatology, the Board finds that the Veteran's disability picture more nearly approximates the criteria required for a 50 percent rating for PTSD from the date of the VA examination.  In sum, his symptoms result in occupational and social impairment comparable to reduced reliability and productivity.  Consequently, a 50 percent rating is granted from May 16, 2005.  

The Board also finds that the evidence does not show that the Veteran suffers from deficiencies in most areas due to suicidal ideation, obsessional rituals which interfere with routine activities, illogical speech, or near-continuous panic or depression; a neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships to warrant the next higher 70 percent rating.  Furthermore, his speech and thought processes were normal; he has maintained his routine activities, including attention to his personal appearance and hygiene; and he has remained married.  Additionally, he had no history of hallucinations or delusions.  Accordingly, the Board finds that the evidence does not support the assignment of a 70 percent rating for PTSD at any time during the appeal period.

Finally, the Board notes that the provisions of 38 C.F.R. § 3.321(b)(1) have been considered.  However, in this case, the evidence does not show that the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards so as to warrant referral under 38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional disability picture, such as frequent hospitalization or marked interference with employment has not been demonstrated.  Therefore, consideration of an extraschedular rating is not appropriate.  


ORDER

From July 22, 2004 through May 15, 2005, an initial rating in excess of 30 percent for PTSD with depression is denied.  

From May 16, 2005, a staged initial 50 percent rating for PTSD with depression is granted, subject to the regulations governing the payment of monetary awards.  


REMAND

As discussed above, in May 2011, the Veteran's representative submitted additional evidence pertaining to the claim for service connection for tinnitus along with a waiver of RO consideration of the additional evidence.  The additional evidence was provided in support of, and in conjunction with, the assertion that the Veteran's tinnitus may be secondary to his service-connected PTSD.  The Board finds that the matter of entitlement to service connection for tinnitus as secondary to service-connected disability is inextricably intertwined with the issue on appeal of entitlement to service connection for tinnitus.  However, the Veteran has not been afforded RO adjudication of this additional theory of entitlement.  Such is warranted prior to appellate consideration.  Hence, the Board finds that a remand is necessary on the matter.   

In a December 2001 rating decision, the RO denied a rating in excess of 10 percent for the Veteran's service-connected low back disability.  In a March 2002 statement, the Veteran noted that for several months he had been "considering whether to contest the finding . . . . "and that he decided to submit the letter.  The RO interpreted this statement as a new claim for an increased rating even though it referenced a prior denial and was received within one year of the date the rating decision was mailed to the Veteran.  By a rating decision in November 2002, an increased rating for the service-connected back disability was again denied.  He was never provided with a statement of the case on the issue.  In conjunction with his April 2004 claim, an October 2004 rating decision granted an increased 20 percent rating for the disability, effective April 19, 2004.  (In this regard, it is noted that a December 2005 rating decision reflects the 20 percent rating for the service-connected back disability as being effective from April 14, 2004.  As such discrepancy does not affect the payment of compensation benefits, the Veteran is not prejudiced in this regard.)

In a case in which an appellant has expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction failed to issue a statement of the case, the Board should remand the matter for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999). Accordingly, the Board is required to remand the issue of entitlement to a higher rating for the service-connected low back disability.  Since a staged rating has been granted, the Board has separated the matter into two issues as noted on the initial page of this decision.  

Finally, in an October 2004 statement, the Veteran asserted that he was unemployable due to his PTSD.  The Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total disability rating based on individual unemployability due to service-connected disability is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As the RO has not yet considered whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability, the issue must be remanded, rather than referred, to the RO for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case (pursuant to a December 2001 rating decision and March 2002 notice of disagreement), on the issues of entitlement to a rating in excess of 10 percent for degenerative disc disease, L5-S1 with spondylosis and scoliosis from October 12, 2001 through April 18, 2004, and entitlement to a rating in excess of 20 percent for degenerative disc disease, L5-S1 with spondylosis and scoliosis from April 19, 2004, so that the Veteran may have the opportunity to complete an appeal on the issues (if he so desires) by filing a timely substantive appeal.  Only if a timely substantive appeal is received should the issues be referred to the Board for appellate consideration.

2.  The RO must provide the Veteran with a letter satisfying VA's duties under VCAA to notify and assist the Veteran in substantiating the claim of entitlement to service connection for tinnitus as proximately due to, or aggravated by, service-connected disability, to include consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran must be afforded a reasonable period to respond.

3.  Thereafter, the RO should schedule the Veteran for a VA audiological examination to ascertain the etiology of the Veteran's tinnitus.  The examiner should examine the Veteran, review the Veteran's claims folder, as well as the newly submitted treatise evidence received in May 2011, and render an opinion as to whether it is at least as likely as not (50 percent or greater) that any currently manifested tinnitus had its clinical onset in service or within one year of his discharge from service, is due to some incident during the Veteran's military service, including noise exposure, or is proximatelydue to, or aggravated by, a service-connected disability, including PTSD.  A clear rationale for all opinions should be provided.  A copy of the examination report should be associated with the Veteran's VA claims folder.

4.  Thereafter, adjudicate the issue of entitlement to service connection for tinnitus, to include as secondary to service-connected disability, to include PTSD.  If the benefit sought is not granted, a supplemental statement of the case should be issued which includes the provisions of 38 C.F.R. § 3.310.  

5.  The RO must provide the Veteran with a letter satisfying VA's duties under VCAA to notify and assist the Veteran in substantiating the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability, to include consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

6.  The RO should contact the Veteran and request that he provide, or identify, any relevant personnel records from his previous employers as to the reasons for his terminations.  Any authorization necessary to obtain such records should be obtained from the Veteran.

7.  After affording an appropriate period to respond to the VCAA notice, and the request for former employer records, the RO should schedule the Veteran for an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether it is at least as likely as not the Veteran's service-connected disabilities alone, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

8.  The RO must then adjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  (In this regard, the Board observes that all pending increased rating and service connection claims should be decided prior to the issuance of a determination on the matter.)  If the claim is denied, the Veteran and his representative must be provided a statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


